Affirmed and Majority and Concurring and Dissenting Opinions filed
December 20, 2018.




                                         In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00205-CR

                       BELISARIO I. LOPEZ, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1466251


        CONCURRING AND DISSENTING
                 OPINION
      This case presents another challenge to the constitutionality of a court-cost
statute. Though the legal arguments have grown familiar, the issue in dispute
appears to be one of first impression.

      I agree with the majority that appellant’s first and second issues lack merit,
and that this court should affirm appellant’s conviction and sentence. Though I stand
by my dissenting opinion in Johnson v. State, the majority correctly determines that
the Johnson precedent binds this panel to overrule appellant’s third issue, in which
he asserts that the jury fee imposed in article 102.004(a) of the Texas Code of
Criminal Procedure facially violates the Texas Constitution’s separation-of-powers
clause.1 I part ways with the majority as to the analysis of the fourth issue, in which
appellant asserts that the witness-summoning-fee statute — article 102.011(a)(3) of
the Texas Code of Criminal Procedure — facially violates the Texas Constitution’s
separation-of-powers clause. Though the majority holds otherwise, under binding
precedent from the Court of Criminal Appeals, to show that any court-cost statute
on its face violates the separation-of-powers clause, a challenger need only show
that neither the court-cost statute nor any interconnected statute directs that the funds
collected under the court-cost statute be expended for something that is a legitimate
criminal-justice purpose.

       In his fourth issue, appellant asserts that the witness-summoning-fee statute
facially violates the Texas Constitution’s separation-of-powers clause because the
fee constitutes an impermissible tax collected by the judiciary, rather than a
legitimate court cost. The parties have not cited and research has not revealed any
binding precedent addressing this issue.2              Article 102.011(a)(3) imposes on a


1
  See Johnson v. State, No. 14-16-00658-CR, 2018 WL 4925456, at *4–8, (Tex. App.—Houston
[14th Dist.] Oct. 11, 2018, no pet. h.) (majority opinion rejecting claim that the jury fee imposed
in article 102.004(a) of the Texas Code of Criminal Procedure facially violates the Texas
Constitution’s separation-of-powers provision); Johnson, 2018 WL 4925456, at *9–16 (Frost, C.J.
dissenting).
2
  The only appellate court that appears to have addressed whether article 102.011(a)(3) of the
Texas Code of Criminal Procedure facially violates the Texas Constitution’s separation-of-powers
provision is the First Court of Appeals. In Allen v. State that court held that article 102.011(a)(3)
does not facially violate the Texas Constitution’s separation-of-powers provision. See No. 01-16-
00768-CR, 2018 WL 4138965, at *4–9 (Tex. App.—Houston [1st Dist.] Aug. 30, 2018, pet.
granted).


                                                 2
defendant convicted of a felony or a misdemeanor a $5 fee for each witness
summoned by a peace officer in the case.3 Appellant’s argument amounts to a facial
challenge to the statute’s constitutionality.             Appellant contends that article
102.011(a)(3) violates the separation-of-powers clause because the statute does not
direct that the funds collected be expended for something that is a legitimate
criminal-justice purpose.

                                Preservation-of-Error Analysis

          The trial court ordered in its judgment that appellant pay all court costs,
though the trial court did not impose any court costs in open court, and the judgment
does not contain an itemization of the court costs. In this context, appellant may
challenge the constitutionality of article 102.011(a)(3) for the first time on appeal.4

                                  Facial-Challenge Analysis

          We review the constitutionality of a criminal statute de novo as a question of
law.5 Because one making a facial challenge attacks the statute itself as opposed to
a particular application, the challenger must establish that no set of circumstances
exists under which the statute would be valid.6 Under the proper facial-challenge
analysis, this court is to consider only applications in which the statute actually
authorizes or prohibits conduct.7


3
    See Tex. Code Crim. Proc. Ann. art. 102.011(a)(3) (West, Westlaw through 2017 1st C.S.).
4
 See Johnson v. State, 537 S.W.3d 929, 929 (Tex. Crim. App. 2017) (per curiam); London v. State,
490 S.W.3d 503, 507 (Tex. Crim. App. 2016).
5
    Ex parte Lo, 424 S.W.3d 10, 14 (Tex. Crim. App. 2013).
6
    Peraza v. State, 467 S.W.3d 508, 514 (Tex. Crim. App. 2015).
7
    Id.




                                                 3
                   The Texas Constitution’s Separation-of-Powers Clause

          The Texas Constitution expressly guarantees the separation of powers among
Texas’s three branches of government.8 Article II, section 1 states:

          The powers of the Government of the State of Texas shall be divided
          into three distinct departments, each of which shall be confided to a
          separate body of magistracy, to wit: Those which are Legislative to one;
          those which are Executive to another, and those which are Judicial to
          another; and no person, or collection of persons, being of one of these
          departments, shall exercise any power properly attached to either of the
          others, except in the instances herein expressly permitted.
Tex. Const. art. II, § 1. In this section of the Texas Constitution the people of Texas
provide that the powers granted to one governmental branch belong exclusively to
that branch and the other branches may not exercise the power.9 When one branch
assumes or is delegated a power more properly attached to another branch, that
action violates the separation-of-powers clause.10 If a statute turns the courts into
tax gatherers, then the statute delegates to the courts a power more properly attached
to the executive branch.11

                     The Court of Criminal Appeals’s Opinion in Peraza

          This court should look to the Court of Criminal Appeals’s precedent to
determine the legal standard for analyzing appellant’s constitutional challenge. In
Peraza v. State, the Court of Criminal Appeals reviewed its 1942 opinion in Ex parte
Carson, in which the high court found a $1 library fund court cost invalid as neither
“necessary nor incidental to the trial of a criminal case.”12 Though the Carson case

8
    Tex. Const. art. II, § 1; Salinas v. State, 523 S.W.3d 103, 106 (Tex. Crim. App. 2017).
9
    Ex parte Lo, 424 S.W.3d at 28.
10
     Salinas, 523 S.W.3d at 106–07.
11
     Id. at 107.
12
     Ex parte Carson, 159 S.W.2d 126, 130 (Tex. Crim. App. 1942); see Peraza, 467 S.W.3d at 515–

                                                   4
did not involve an allegation that the court cost violated the Texas Constitution’s
separation-of-powers clause, the intermediate court of appeals in Peraza relied upon
the Carson precedent in determining that the statute in Peraza violated the Texas
Constitution’s separation-of-powers provision.13 On review, the Court of Criminal
Appeals concluded that “necessary and incidental to the trial of a criminal case”
should not be the legal standard for determining whether court-cost statutes violate
the separation-of-powers clause.14          The high court based this decision on its
conclusion that the rejected standard would be “too limiting” and would “ignore the
legitimacy of costs that, although not necessary to, or an incidental expense of, the
actual trial of a criminal case, may nevertheless be directly related to the recoupment
of costs of judicial resources expended in connection with the prosecution of
criminal cases within our criminal justice system.”15

           The Peraza court held that, “if the statute under which court costs are assessed
(or an interconnected statute) provides for an allocation of such court costs to be
expended for legitimate criminal-justice purposes, then the statute allows for a
constitutional application that will not render the courts tax gatherers in violation of
the separation of powers clause.”16 For the purposes of this legal standard, a
criminal-justice purpose is one that relates to the administration of the criminal-
justice system.17 According to the Peraza court, we are to determine the legitimacy




17.
13
     See Peraza, 467 S.W.3d at 512–13; Ex parte Carson, 159 S.W.2d at 127–30.
14
     See Peraza, 467 S.W.3d at 517.
15
     Id.
16
     Id. (footnote omitted).
17
     Id. at 517–18.


                                               5
of a purported criminal-justice purpose on a statute-by-statute, case-by-case basis.18
The Peraza court emphasized that the challenger takes on the burden of establishing
that the statute operates unconstitutionally in every possible circumstance.19 The
Peraza court indicated that a party asserting a facial challenge to the constitutionality
of a court-costs statute under the separation-of-powers clause must show that no
circumstance exists under which the statute or an interconnected statute provides for
an allocation of such court costs to be expended for legitimate criminal-justice
purposes.20

           In Peraza, the challenged statute required collected court costs to be sent to
the comptroller and that the comptroller deposit thirty-five percent of the funds into
the state treasury to the credit of the state highway fund and sixty-five percent of the
funds to the credit of the criminal-justice planning account in the general revenue
fund.21 The Peraza court noted that article 102.056 of the Code of Criminal
Procedure requires that funds in the criminal-justice planning account be used to
reimburse law-enforcement agencies for expenses incurred in collecting a DNA
specimen from every person charged with certain crimes.22 Even if the court costs
deposited into the criminal-justice planning account were used to fund criminal-
justice projects unrelated to managing the statewide DNA database, the funds still
would be used for legitimate criminal-justice purposes.23


18
     Id.
19
     See id. at 516.
20
     See id. at 517–19.
21
  See Tex. Code Crim. Proc. Ann. art. 102.020(e),(h) (West 2010); Peraza, 467 S.W.3d at 519–
21.
22
     See Peraza, 467 S.W.3d at 518–19.
23
   See Peraza, 467 S.W.3d at 519 (concluding that “[t]he statutory scheme allocating these
resources to the criminal-justice planning account are required, via interconnected statutory

                                              6
         As to the funds deposited into the state treasury to the credit of the state
highway fund, Government Code section 411.145 requires that these funds be used
to defray the cost of administering the part of the Government Code governing the
collection and management of DNA samples, which the Peraza court deemed a
legitimate criminal-justice purpose.24 The Peraza court held that the challenger had
not shown that it was impossible for the court-cost statute to operate constitutionally
under any circumstance.25 The court-cost statute challenged in Peraza did not
involve the recoupment of costs necessary and incidental to the trial of a criminal
case.26      Nonetheless, the Peraza court articulated a single legal standard for
determining whether a challenger has shown that a court-cost statute facially violates
the Texas Constitution’s separation-of-powers clause, and the high court did not
state that this standard would vary according to the type of court-cost statute.27

                    The Court of Criminal Appeals’s Opinion in Salinas

         In Salinas v. State, decided just two years after Peraza, the Court of Criminal
Appeals addressed the constitutionality of a statute requiring every convicted felon
to pay $133 as a court cost.28 Though the statute expressly allocated the court costs
among various accounts, the high court held that two of the accounts did not qualify
as an allocation of funds to be expended for legitimate criminal-justice purposes and
to that extent deemed the statute facially unconstitutional in violation of the



provisions, to be expended for legitimate criminal-justice purposes”).
24
     See Tex. Gov’t Code Ann. § 411.145 (West 2010); Peraza, 467 S.W.3d at 519–21.
25
     Peraza, 467 S.W.3d at 521.
26
     See Tex. Code Crim. Proc. Ann. art. 102.020; Peraza, 467 S.W.3d at 518–21.
27
     See Peraza, 467 S.W.3d at 513–21.
28
     See 523 S.W.3d 103, 106–10 (Tex. Crim. App. 2017).


                                                7
separation-of-powers clause.29

          In deciding the case, the Salinas court said that it was applying the legal
standard from Peraza.30 As to the legal standard required to show that a court-cost
statute facially violates the separation-of-powers clause, the teachings of Peraza
mirror the teachings of Salinas.31 Yet, the Salinas court used different words to
describe this legal standard.32 Though the Peraza court spoke in terms of statutes
“provid[ing] for an allocation of such court costs to be expended for a legitimate
criminal justice purpose,” the Salinas court stated that “Peraza requires that the
relevant statutes direct that the funds be used for something that is a legitimate
criminal justice purpose.”33 In finding the statute at issue unconstitutional in part,
the Salinas court pointed to the failure of any statute to direct that the court costs be
used for a legitimate criminal-justice purpose and found that this failure alone
sufficed to show that the statute imposing the court cost facially violated the
separation-of-powers clause:

          Because the constitutional infirmity in this case is the statute’s failure
          to direct the funds to be used in a manner that would make it a court
          cost (i.e., for something that is a [legitimate] criminal justice purpose),
          the statute operates unconstitutionally every time the fee is collected,
          making the statute unconstitutional on its face.34

          The Salinas court underscored that it found the statute facially

29
     See id.
30
  See id. at 107 (reciting legal standard from Peraza); id. at 109 n. 26 (asserting that the State and
the dissenting judges misunderstood Peraza and stating what the Salinas court concluded is
required under Peraza).
31
     See id. at 106–10; Peraza, 467 S.W.3d at 513–21.
32
     See Salinas, 523 S.W.3d at 106–10; Peraza, 467 S.W.3d at 513–21.
33
     Compare Salinas, 523 S.W.3d at 109 n. 26, with Peraza, 467 S.W.3d at 517.
34
     Salinas, 523 S.W.3d at 109 n. 26 (emphasis in original).


                                                  8
unconstitutional because the statute failed to direct the funds to be used for a
legitimate criminal-justice purpose.35 The high court stated that courts should base
the determination of what constitutes a legitimate criminal-justice purpose on what
the governing statute says about the intended use of the funds, not on whether the
funds actually are used for a legitimate criminal-justice purpose.36

          The Salinas case did not involve a statute under which the court recoups costs
that are necessary and incidental to the trial of a criminal case, nor did Salinas
involve a statute that was silent as to the allocation of the court costs collected. 37
The Salinas court used broad language and did not mention any exception for such
statutes. See id. Even presuming that appellant’s separation-of-powers challenge
does not fall within the Salinas court’s holding, the high court’s statements constitute
deliberate and unequivocal declarations of the law made after mature consideration
and for future guidance of the bench and bar.38 These judicial dicta bind this court.39
Thus, Salinas requires this court to apply the legal standard in that case to all facial,
separation-of-powers challenges to court-cost statutes.40 In criminal appeals, this


35
     See id. at 109–10, nn. 26 & 36.
36
     See id. at 107.
37
     See id. at 106–10.
38
  See Salinas, 523 S.W.3d at 106–10; Murray v. State, 261 S.W.3d 255, 257 (Tex. App.—Houston
[14th Dist.] 2008), aff’d, 302 S.W.3d 874 (Tex. Crim. App. 2009).
39
   See Murray, 261 S.W.3d at 257; see also Cervantes-Guervara v. State, 523 S.W.3d 827, 832
(Tex. App.—Houston [14th Dist.] 2017, no pet.) (holding that when the Court of Criminal Appeals
“has deliberately and unequivocally interpreted the law in a criminal matter, we must adhere to its
interpretation”).
40
   See Salinas, 523 S.W.3d at 106–10, nn. 26 & 36; Hernandez v. State, No. 01-16-00755-CR,
2017 WL 3429414, at 6–7 (Tex. App.—Houston [1st Dist.] Aug. 10, 2017, no pet. h.) (applying
Salinas legal standard to court-court statute that was silent as to the allocation of the court costs
collected and that involved the recoupment of costs necessary and incidental to the trial of a
criminal case).


                                                 9
court must follow precedent from the Court of Criminal Appeals.41 We lack
authority to overrule or circumvent Court of Criminal Appeals precedent.42

         Under the Salinas precedent, to show that a court-cost statute on its face
violates the separation-of-powers clause, a challenger need only demonstrate that
neither the court-cost statute nor any interconnected statute directs that the funds
collected under the court-cost statute be expended for something that is a legitimate
criminal-justice purpose.43

         The Salinas standard applies to appellant’s challenges to article 102.011(a)(3),
even presuming that the statute involves recoupment of costs incurred by the county
that are necessary and incidental to the trial of a criminal case, and even though the
statute is silent as to the allocation of the court costs collected.44 Though the high
court worded the Salinas legal standard somewhat differently than it worded the
Peraza legal standard, the Salinas legal standard is not inconsistent with the result
in Peraza because the Peraza court indicated that the court-cost statutes and
interconnected statutes directed that the funds collected be expended for something
that is a legitimate criminal-justice purpose.45

                           The Language of Article 102.011(a)(3)

         Article 102.011, entitled “Fees for services of Peace Officers,” provides:

         (a) A defendant convicted of a felony or a misdemeanor shall pay the
         following fees for services performed in the case by a peace officer:

41
  See State of Texas ex rel. Vance v. Hatten, 508 S.W.2d 625, 628 (Tex. Crim. App. 1974);
Gardner v. State, 478 S.W.3d 142, 147 (Tex. App.–Houston [14th Dist.] 2015, pet. ref’d).
42
     See Hatten, 508 S.W.2d at 628; Gardner, 478 S.W.3d at 147.
43
     See Salinas, 523 S.W.3d at 106–10, nn. 26 & 36; Hernandez, 2017 WL 3429414, at 6–7.
44
     See Salinas, 523 S.W.3d at 106–10, nn. 26 & 36; Hernandez, 2017 WL 3429414, at *6–7.
45
     See Peraza, 467 S.W.3d at 513–21.


                                               10
          ...
          (3) $5 for summoning a witness;
          ...
          (j) In this article, “conviction” has the meaning assigned by Section
          133.101, Local Government Code.46
Article 102.011 does not allocate the witness-summoning fee to any specific fund,
nor does the statute give any direction as to how the funds collected should be
expended.47 Under article 102.011’s unambiguous language, the statute does not
direct that the funds collected be expended for something that is a legitimate
criminal-justice purpose.48

          The standard demands that statutes spell out the connections rather than leave
others to connect the dots. In the simplest terms, that funds could be used for a
legitimate criminal-justice purpose does not suffice.49 We must look to what article
102.011 and any interconnected statute say about the intended use of the funds —
not to the actual use of the funds.50 The Salinas court concluded that directing court
costs to fund the “Comprehensive Rehabilitation” account — a general-revenue fund
dedicated to providing rehabilitation services — violated the Texas Constitution’s
separation-of-powers clause.51 In rejecting the argument that the account assists
individuals with rehabilitation from injuries that easily could be caused by crime,
the Court of Criminal Appeals noted that the statute did not (1) describe the functions
or services being funded, (2) impose a criminal-justice restriction on the use of the


46
     Tex. Code Crim. Proc. Ann. art. 102.011.
47
     See id.
48
     See id.; Salinas, 523 S.W.3d at 106–10, nn. 26 & 36.
49
     See Salinas, 523 S.W.3d at 106–10, nn. 26 & 36; Hernandez, 2017 WL 3429414, at 6–7.
50
     See Salinas, 523 S.W.3d at 106–10, nn. 26 & 36; Hernandez, 2017 WL 3429414, at 6–7.
51
     See Salinas, 523 S.W.3d at 107–08.


                                                 11
funds, or (3) mention a criminal-justice purpose.52 Under Salinas’s separation-of-
powers analysis, to pass constitutional muster, article 102.011 or an interconnected
statute must direct that the funds collected be expended for something that is a
legitimate criminal-justice purpose.53

          Like Local Government Code section 133.102, which the Court of Criminal
Appeals found unconstitutional in Salinas, article 102.011 fails to limit the use of
the funds collected to serving a criminal-justice purpose.54 Article 102.011 does not
address how the funds collected should be expended or where they should be held.55
Under article 102.011’s plain language, the statute does not direct that the funds
collected be expended for something that is a legitimate criminal-justice purpose.56

          The State argues that nothing in the plain language of article 102.011 directs
that the funds collected under article 102.011(a)(3) be paid into a general revenue
fund or be expended for a purpose that is not a legitimate criminal-justice purpose.
But, under the Salinas standard, none of that is required. A failure of any statute to
direct that the funds collected under the court-cost statute be expended for a
legitimate criminal-justice purpose suffices to show that the court-cost statute
facially violates the separation-of-powers clause.57 Thus, under Salinas, article
102.011’s silence as to whether the funds collected under article 102.011(a)(3)
should be expended for something that is a legitimate criminal-justice purpose does


52
     See id. at 108.
53
     See id. at 106–10, nn. 26 & 36.
54
  Compare Local Govt. Code Ann. § 133.102 (West, Westlaw through 2017 1st C.S.) with Tex.
Code Crim. Proc. Ann. art. 102.011.
55
     See Tex. Code Crim. Proc. Ann. art. 102.011.
56
     See Salinas at 106–10, nn. 26 & 36.
57
     See id.


                                                12
not avoid a violation of the separation-of-powers clause.58

          The majority and the State contend article 102.011 directs that the funds
collected under article 102.011(a)(3) be expended for the “reimbursement of the
peace officer who performed the service of summoning a witness in this case.”59
The majority also concludes that the witness-summoning fee “is an actual
recoupment of the out of pocket expenses incurred for summoning witnesses.” 60

          In answering the legal question, we cannot change the legal standard. Nor can
this court read saving language into the statutory text. The statute simply says that
“[a] defendant convicted of a felony or a misdemeanor shall pay the following fees
for services performed in the case by a peace officer: . . . $5 for summoning a
witness.”61 Under the unambiguous language of the statute the convicted defendant
must pay a fee based on a peace officer’s services in summoning a witness.62 The
statute does not provide that the witness-summoning fee is an actual recoupment of
out-of-pocket expenses incurred for summoning witnesses.

          It is not our role to fix statutes. That power belongs to the Legislature. Our
job is to say whether the statute as written meets the high court’s test.

          The statute does not state that the purpose of the fee is to reimburse the peace
officer.63 Article 102.011 does not state that the funds collected under article




58
     See id.
59
     See ante at 15.
60
     See ante at 16.
61
     Tex. Code Crim. Proc. Ann. art. 102.011.
62
     See id.
63
     See id.


                                                13
102.011(a)(3) should be expended for the reimbursement of any peace officer.64 The
fact that a peace officer’s services in summoning a witness trigger this fee does not
mean that the fee’s purpose is to reimburse the peace officer or the peace officer’s
employer. Even if reimbursement of a peace officer or the peace officer’s employer
would be a legitimate criminal-justice purpose, article 102.011 does not direct that
the funds collected under article 102.011(a)(3) be expended for this purpose.65

          A divided panel of the First Court of Appeals recently issued the Allen case,
concluding that article 102.011(a)(3) does not facially violate the separation-of-
powers clause.66 The Allen court did not address whether article 102.011(a)(3)
satisfies the Salinas standard but it suggested that the statute does not.67 Adding on
to what the high court said, the Allen court concluded that the Salinas standard does
not apply to court costs that are used to reimburse criminal-justice expenses incurred
in connection with that criminal prosecution.68 According to the Allen court, the
Peraza court held “that at least two types of fees assessed as court costs are
constitutionally permissible: (1) court costs to reimburse criminal-justice expenses
incurred in connection with that criminal prosecution and (2) court costs to be
expended in the future to off-set future criminal-justice costs.”69 The Allen court
reasoned that Peraza created one legal standard for court costs that reimburse
expenses incurred in connection with that criminal prosecution and another legal


64
     See id.
65
     See id.
66
  See Allen v. State, No. 01-16-00768-CR, 2018 WL 4138965, at *4–9 (Tex. App.—Houston [1st
Dist.] Aug. 30, 2018, pet. granted).
67
     See id. at *8–9.
68
     See id. at *7–9.
69
     Id. at *7.


                                            14
standard for all other court costs.70 According to the Allen court, the Salinas court
dealt with the second legal standard and did not change the first legal standard under
Peraza.71 Applying an analysis similar to that used by the Allen court, the majority
concludes that if a statute imposes court costs directly related to the recoupment of
costs of judicial resources expended in connection with the prosecution of criminal
cases, then under Peraza, the statute does not facially violate the Texas
Constitution’s separation-of-powers provision, even if no statute directs the funds
collected to be used for something that is a legitimate criminal-justice purpose.72
But, the directing-the-use-of-funds component is the centerpiece of the
Peraza/Salinas legal standard.           Eliminating it changes the standard — and
potentially the outcome.

          The Allen court and the majority have misinterpreted Peraza and Salinas. The
Peraza court articulated a single legal standard for deciding whether a party has
shown that a court-cost statute facially violates the Texas Constitution’s separation-
of-powers provision. The Peraza court did not say this standard would differ
depending on the type of court-cost statute under scrutiny.73 The Salinas court re-
stated this single legal standard in a similar way, using slightly different words. 74
Applying the Salinas standard to appellant’s fourth issue, the failure of article
102.011 or an interconnected statute to direct the funds collected to be used for
something that is a legitimate criminal-justice purpose would mean article



70
     See id.
71
     See id. at *8–9.
72
     See ante at 16.
73
     See Peraza, 467 S.W.3d at 513–21.
74
     See Salinas at 106–10; Peraza, 467 S.W.3d at 513–21.


                                               15
102.011(a)(3) facially violates article II, section I of the Texas Constitution.75

         This court should (1) conclude that under precedent from the Court of
Criminal Appeals, to be constitutional article 102.011(a)(3) or an interconnected
statute must direct the funds collected to be used for something that is a legitimate
criminal-justice purpose; (2) hold that article 102.011(a)(3) does not direct the funds
collected to be used for something that is a legitimate criminal-justice purpose; and
(3) determine whether any interconnected statute directs that the funds collected be
used for something that is a legitimate criminal-justice purpose. Because the court
fails to do so, I respectfully dissent.




                                             /s/    Kem Thompson Frost
                                                    Chief Justice


Panel consists of Chief Justice Frost and Justices Christopher and Jamison.
(Jamison, J., majority).
Publish — Tex. R. App. P. 47.2(b).




75
     See Salinas at 106–10; Peraza, 467 S.W.3d at 513–21.

                                               16